Exhibit 10.1

Execution Version

 

 

 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 22, 2009

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

BNP PARIBAS,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) dated as of September 22, 2009, is among GOODRICH PETROLEUM
COMPANY, L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.

R E C I T A L S

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of May 5, 2009 (as
amended, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans to and other extensions of credit on behalf of Borrower.

B. The Borrower has informed the Administrative Agent that the Parent Guarantor
desires to issue up to $350,000,000 of convertible unsecured notes the proceeds
of which are to be used to (i) repay in full the Second Lien Obligations,
(ii) redeem all or a portion of the existing Convertible Notes, (iii) purchase
an equity call option if certain conditions are met, and (iv) for other general
corporate purposes.

C. The Borrower has requested, and the Administrative Agent and the Lenders have
agreed to amend the Credit Agreement to allow the matters set forth in Recital
B.

D. The Borrower, the Administrative Agent and the Lenders desire to amend
certain dates for the delivery of Reserve Reports.

E. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this First Amendment
refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Definitions.

(a) Section 1.1 is hereby amended by amending and restating or adding the
following definitions:

“‘2029 Convertible Notes’ means the up to $350,000,000 aggregate principal
amount of Convertible Senior Notes due 2029 issued by the Parent Guarantor.



--------------------------------------------------------------------------------

‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment to the Second Amended and Restated Credit Agreement,
dated September 22, 2009, as the same may from time to time be amended, amended
and restated, supplemented or otherwise modified.

‘First Amendment Effective Date’ means September 22, 2009.

‘Permitted Refinancing Debt’ means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
or any portion of the Convertible Notes ; provided that (a) such new Debt (other
than the 2029 Convertible Notes) is in an aggregate principal amount not in
excess of the sum of (i) the then outstanding principal amount of the
Convertible Notes (prior to any exchange, redemption or refinancing thereof with
the new Debt) and (ii) $100,000,000; (b) such new Debt has a stated maturity no
earlier than July 1, 2013; (c) such new Debt does not have a stated interest
rate in excess of 15% per annum; (d) such new Debt does not contain any
covenants which are more onerous to the Parent Guarantor and the Borrower than
those imposed by this Agreement and (e) such new Debt (and any guarantees
thereof) is (i) unsecured and (ii) subordinated in right of payment to the
Indebtedness (or, if applicable, the Guaranty Agreement) to at least the same
extent as the Refinanced Debt and is otherwise subordinated on terms
substantially reasonably satisfactory to the Administrative Agent.

‘Total Debt’ means, at any date, all Debt of the Parent Guarantor and the
Consolidated Subsidiaries on a consolidated basis, excluding (a) non-cash
obligations under FAS 133 and (b) accounts payable and other accrued liabilities
(for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than 60 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP. The term “Total Debt” specifically excludes the
obligations of the Parent Guarantor under the Convertible Notes and the 2029
Convertible Notes, provided such exclusion shall not exceed $175,000,000 in the
aggregate at any time.”

2.2 Section 8.12(a). Section 8.12(a) is hereby amended and restated in its
entirety as follows:

“(a) On or before March 1st and September 1st of each year, commencing March 1,
2010, the Parent Guarantor shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil

 

2



--------------------------------------------------------------------------------

and Gas Properties of the Borrower as of the immediately preceding January 1st
and July 1st. The Reserve Report as of January 1 of each year shall be prepared
by one or more Approved Petroleum Engineers, and the July 1 Reserve Report of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report.”

2.3 Section 8.16. Section 8.16 is hereby amended and restated in its entirety as
follows:

“Section 8.16 Redemption of Convertible Notes. For purposes of extending the
Maturity Date as provided for in the definition thereof, the Parent Guarantor
and the Borrower, upon receipt of the net cash proceeds received from (a) the
sale of the 2029 Convertible Notes in excess of $200,000,000, (b) any incurrence
or issuance of Permitted Refinancing Debt and (c) any sale of Equity Interests
of the Parent Guarantor (other than Disqualified Capital Stock), shall either
(y) redeem Convertible Notes in an amount equal to such proceeds or (z) deposit
such proceeds in an aggregate amount sufficient to prepay all of the then
outstanding Convertible Notes on December 1, 2011 and expenses associated
therewith into an escrow account acceptable to the Administrative Agent which is
subject to a deposit account control agreement acceptable to the Administrative
Agent granting the Administrative Agent a first priority perfected lien in such
proceeds; provided however, the net cash proceeds from the sale of the 2029
Convertible Notes need only be applied in accordance with the foregoing clauses
(y) or (z) to the extent such net cash proceeds exceed $200,000,000 in the
aggregate.”

2.4 Section 9.02. Section 9.02 is hereby amended by adding the following
subsection (k) thereto:

“(k) The 2029 Convertible Notes.”

2.5 Section 9.04(a). Section 9.04(a) is hereby amended and restated in its
entirety as follows:

“(a) Restricted Payments. The Parent Guarantor and Borrower will not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
return any capital to its stockholders or make any distribution of its Property
to its Equity Interests holders; provided, however, that, so long as no Default,
Event of Default or Borrowing Base Deficiency exists or would result therefrom
(i) the Parent Guarantor and Borrower may declare, make or pay (A) Restricted
Payments with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock) or
(B) Restricted Payments made with respect to any Convertible Notes or 2029
Convertible

 

3



--------------------------------------------------------------------------------

Notes in accordance with the provisions of Section 9.04(c) or Section 9.04(d),
(ii) the Parent Guarantor may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Parent Guarantor and the Subsidiaries, (iii) the Parent
Guarantor may make required payments, in cash or in Equity Interests of the
Parent Guarantor, on the Convertible Notes and the 2029 Convertible Notes,
(iv) the Parent Guarantor may pay regularly scheduled dividends, in cash, on the
Existing Preferred Stock, and (v) the Parent Guarantor may purchase an equity
call option on its Equity Interests provided that (A) such equity call option is
purchased with the proceeds from the 2029 Convertible Notes, (B) the purchase
price of such equity call option does not exceed 10% of the net proceeds
received by the Parent Guarantor from the issuance of the 2029 Convertible
Notes, and (C) such equity call option is purchased within 15 Business Days of
receipt of the proceeds from the issuance of the 2029 Convertible Notes.”

2.6 Section 9.04(c). Section 9.04(c) is hereby amended and restated in its
entirety as follows:

“(c) Redemption of Convertible Notes. The Parent Guarantor and Borrower will not
prior to the date that is 91 days after the Maturity Date: call, make or offer
to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) the Convertible Notes; provided
that, subject to the terms of Section 8.16, the Parent Guarantor or the Borrower
may make such a Redemption with the proceeds of (i) the sale of any 2029
Convertible Notes, (ii) any Permitted Refinancing Debt or (iii) the net cash
proceeds of any sale of Equity Interests (other than Disqualified Capital Stock)
if (y) no Default or Event of Default has occurred and is continuing and
(z) after giving pro forma effect to any such Redemption, there is unfunded
availability of not less than $25,000,000 under this Agreement.”

2.7 Section 9.04. Section 9.04 is hereby amended by adding the following
subsection (d) thereto:

“(d) Redemption of 2029 Convertible Notes. The Parent Guarantor and Borrower
will not prior to the date that is 91 days after the Maturity Date: call, make
or offer to make any optional or voluntary Redemption of or otherwise optionally
or voluntarily Redeem (whether in whole or in part) the 2029 Convertible Notes;
provided that, the Parent Guarantor or the Borrower may make such a Redemption
with the proceeds of any Permitted Refinancing Debt or the net cash proceeds of
any sale of Equity Interests (other than Disqualified Capital Stock) if (i) no
Default or Event of Default has occurred and is continuing and (ii) after giving
pro forma effect to any such Redemption, there is unfunded availability of not
less than $25,000,000 under this Agreement.”

 

4



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. This First Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “Effective
Date”):

3.1 The Administrative Agent shall have received from the Majority Lenders,
Borrower and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this First Amendment signed on behalf of such Persons.

3.2 No Default shall have occurred and be continuing, after giving effect to the
terms of this First Amendment.

3.3 The Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. Borrower and
each Guarantor hereby (a) acknowledges the terms of this First Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby, notwithstanding the
amendments and modifications contained herein and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
First Amendment: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) since December 31, 2008, there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Event.

4.3 Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

4.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

4.5 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5



--------------------------------------------------------------------------------

4.6 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER:   GOODRICH PETROLEUM COMPANY, L.L.C.   By:  

/s/ David R. Looney

  Name:   David R. Looney   Title:   Executive Vice President & Chief Financial
Officer GUARANTOR:   GOODRICH PETROLEUM CORPORATION   By:  

/s/ David R. Looney

  Name:   David R. Looney   Title:   Executive Vice President & Chief Financial
Officer

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BNP PARIBAS, as a Lender and as Administrative Agent  
By:  

/s/ Betsy Jocher

  Name:   Betsy Jocher   Title:   Director   By:  

/s/ Polly Schott

  Name:   Polly Schott   Title:   Director

 

S-2



--------------------------------------------------------------------------------

LENDER:   BANK OF MONTREAL, as Lender   By:  

/s/ Gumaro Tijerina

  Name:   Gumaro Tijerina   Title:   Director

 

S-3



--------------------------------------------------------------------------------

LENDER:   COMPASS BANK, as Lender   By:  

/s/ Dorothy Marchland

  Name:   Dorothy Marchland   Title:   Senior Vice President

 

S-4



--------------------------------------------------------------------------------

LENDER:   JP MORGAN CHASE BANK, NA, as Lender   By:  

/s/ Michael A. Kamauf

  Name:   Michael A. Kamauf   Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A., as a Lender   By:  

/s/ Jeffrey H. Rathkamp

  Name:   Jeffrey H. Rathkamp   Title:   Managing Director

 

S-6